Future allocation of the European Neighbourhood and Partnership Instrument (ENPI) for the cross-border cooperation programmes (CBC) budget (debate)
The next item is the statement by the Commission on the future allocation of the European Neighbourhood and Partnership Instrument for the cross-border cooperation programmes budget.
Member of the Commission. - Mr President, cross-border cooperation has been one of the main innovations under the Instrument for European neighbourhood policy. Back in 2006, we adopted a regulation which, for the first time, saw the full transposition of EU cross-border cooperation experience in an external relations environment.
We wanted the new programmes to be jointly designed and jointly managed by Member States and partner countries. We wanted to fully involve local actors and ensure that projects were jointly selected and implemented. We saw this as a way of empowering local authorities, promoting local development and ultimately strengthening local democracy.
We never said that this was going to be easy. We never said that this was going to be quick. Borders are basic elements of sovereignty.
The benefits of cross-border cooperation and the way it works had to be explained to partner countries and its implementation mechanisms adapted to take into account their administrative and legal constraints. A way around sensitive foreign policy issues had to be found, and this was not always possible.
It was not possible to persuade Morocco to participate in programmes for which Ceuta and Melilla were eligible. It was not possible to persuade Azerbaijan to participate in the Black Sea Programme alongside Armenia. It was not possible to find a way to overcome the political and technical obstacles which led Russia to decide not to participate in the Baltic Sea Programme.
This is regrettable, but as you can see we are confronted here with long-standing policy issues reflecting core national interests.
But the glass is more than half full. As we speak, we have 13 programmes operational. They cover the entire European Union land border, the sea crossing between Italy and Tunisia and the three big sea basins that the EU shares with its neighbours: the Black Sea, the Baltic Sea and the Mediterranean Sea. Russia has also agreed to co-finance the programmes in which it participates with over EUR 100 million.
Under all of these programmes we have now launched calls for proposals for an amount of EUR 275 million. The response to these calls for proposals has not been poor. On the contrary, it has been excellent. We are receiving hundreds of applications; almost six times more than we can finance. 598 proposals were submitted under the MEDA Programme alone.
We expect that the funds will start to flow to the beneficiaries soon and we foresee no absorption problems.
The Commission is now in the process of undertaking a mid-term review of the Cross-Border Cooperation Strategy Paper and the Indicative Programme. There are a number of adjustments we need to make, including to the budget.
Firstly, the two programmes between Spain and Morocco will be cancelled. The European regional development component of the budget will go back to Spain to be used by Spain in accordance with the Structural Funds Regulation. The ENPI component has been reallocated to other ENPI programmes in the Southern Neighbourhood.
Secondly, we are considering reducing the ENPI allocation to the Baltic Sea programme. This may provide some extra funds to increase the budget of other Sea Basin programmes. Given the small amount involved, we do not expect equivalent matching funds from the European Regional Development Fund.
I understand you have concerns about duplication of financing between cross-border cooperation and other ENPI programmes. We will also review that aspect, but I have to say that the risk is small because (a) the CBC programmes have a clear territorial focus and (b) we systematically screen all the selected projects to avoid that problem.
The Commission is about to start a reflection on the ENPI with a view to the legislative proposal for a revised regulation that it intends to table in late 2011. In this context, we will consult practitioners and stakeholders to see what shortcomings have been identified and how they can best be addressed.
In conclusion, implementing the ENPI cross-border cooperation component has been an enormous challenge. We have lived up to it and we are about to see the results. I am persuaded that it will be a success.
We have encountered difficulties that have caused delays, but we need to remember that these difficulties were mostly related to difficult foreign policy issues rather than implementation problems. We are about to review the way ENPI works, and there we share the same goal. The Commission, as much as the European Parliament, wants to have programmes that are easier to prepare and can be implemented faster.
The Commission is ready to work in close consultation with the practitioners, the stakeholders and the European Parliament to that effect.
on behalf of the PPE Group. - (NL) Mr President, Commissioner, in 2005 and 2006, within Parliament and with the Commission, we cooperated quickly and intensively on achieving the objectives of the European neighbourhood policy, including the objective of cross-border cooperation for citizens living in the regions concerned. To do so, we had to be very creative and remain very close to the people. We took the view that the position of the people living at the external borders had to be no worse than that of citizens living at the internal borders. In addition, we had years of relevant experience within the Interreg programmes, and our expectations were high.
Parliament's engagement is still as great. Yet a few years are needed to get going, and that has been the case here too. Article 30 of the European Neighbourhood and Partnership Instrument (ENPI) Regulation lays down that the Commission is to present an evaluation and proposals for modification, and so on, by 31 December 2010. I should like to know whether you are on track with this. Do you mean to comply with the Regulation in this respect? When can we expect to receive this conscious evaluation, as we agreed together?
My second point concerns the answers to the questions on cross-border cooperation. These questions were intended to help us catch up - which, indeed, we are now doing. You have made a tremendous effort, and I am indeed satisfied with your answers regarding the cooperation around the Baltic Sea and that on the Spain-Morocco Programme.
What is the situation now, though? Our Committee on Regional Development presented an interim report back in mid-2009. This included a number of suggestions for striking a better balance that was closer to the people - more decentralised - between financial, planning and bureaucracy inputs on the one hand and the benefit to the people on the other. However, the report revealed that this balance had not quite been struck. We were mired in generalities for a long time and were slow to launch specific projects.
My question, therefore, is as follows: can we now discuss such improvements together in the context of that evaluation? My idea is to proceed along familiar lines in the work of this House - we are in possession of a study - and to hold a hearing in Parliament with the parties concerned from the border regions, perhaps an association of European border regions, the people living in the regions and their representatives. This will enable us to hold discussions with one other, not about outlines or objectives but about constituting a specific evaluation of how well the contacts, for example between universities, hospitals or schools, have got off the ground in the field of the environment, water and so on. That could lead to a real debate - to which we are giving only a small impetus today - on the new programming period and on the crucial issue of what resources are needed.
That is my objective, and I should like to invite my fellow Members to take part in today's discussion, in order to improve the overall situation and also to make ourselves visible to people in the border regions. I am very grateful to the Commissioner for his answers.
on behalf of the S&D Group. - Mr President, ensuring a stable and prosperous neighbourhood is the first priority of European foreign policy. It is in its neighbourhood that the EU can best exercise its soft stabilising power. It is also there that it needs to assess strategies and possibly replace them with other more relevant forms of engagement.
According to the ENPI Regulation, the objective of the instrument is to provide Community assistance for the development of an area of prosperity and good neighbourliness. However, the ENPI should reflect better the needs and challenges. If the EU wants to be seen not just as a cash cow, but as a real regional power, it will also need to prove itself able to help resolve conflicts through this work and in the neighbourhood.
Stability and prosperity are periodically threatened by the resurgence of unresolved conflicts. These undermine to a great extent the EU's multilateral initiatives, both in the east - for instance in the Caucasus - and in the south - the Middle East and Western Sahara, for example. The EU's ambition to resolve and step up its role should be realised, and tailor-made assistance in these regions should be directed at confidence building and reconciliation as well.
The focus on bilateral relations has made it difficult for the Union to act as a mediator in conflicts. The EU should really focus more on multilateral cooperation, no matter how difficult it is, as Commissioner Füle stated. The regional approach should be stronger and more visible. It should be combined also with enhanced cooperation among the partner countries themselves, especially among the neighbouring ones. For example, the degree of cooperation integration in the EU eastern neighbourhood is quite low. There are reasons for this, there are difficulties with this, but we should act together to overcome them.
The CBC Black Sea initiative seems not to be enough to address all this. The definition of the cross-border cooperation aim is to promote economic and social development in border areas, address common challenges, ensure efficient and secure borders and promote people-to-people cooperation.
Better coordination should also be ensured between the ENPI and the cross-border cooperation programmes and the national ENPI action plan. There should be careful consideration about the real added value of every ENPI initiative, otherwise the EU risks getting involved, and even getting lost, in the obligation and overlapping, which currently happens often with a number of Community programmes.
Commissioner Füle has given us some reassurances in this respect. Consultation of stakeholders and closer work with the Committee on Regional Development in Parliament should help. We should work together for more effective and visible results.
on behalf of the ALDE Group. - Mr President, the Commissioner mentioned among other things his concern over the delays in presenting and launching the cross-border cooperation projects. I would like to point out that there are five land border programmes involving the Russian Federation as a partner country operating within the framework of the ENPI during the period 2007-2013.
I find it extremely commendable that the European Union and Russia have engaged in such an extensive cooperation in order to further develop their strategic partnership. Nevertheless, at the moment, there are serious and justified concerns over the timely use of budgets, since all defrayals must be executed by 2014 at the latest.
It should be noted that, in the case of Russia, there is an imminent threat that most of the available funds will remain unused since there are no ongoing projects and the first goal for proposals was launched as late as this year. I would like to ask the Commissioner to explain the situation of the CBC programmes with Russia specifically, and to give his view on whether the framework of the European Territorial Cooperation Programmes would not make a better basis for implementation of the external cross-border cooperation programmes.
on behalf of the Verts/ALE Group. - (FR) Mr President, Commissioner, ladies and gentlemen, as part of the European Neighbourhood and Partnership Instrument (ENPI), two out of thirteen cross-border cooperation programmes are dedicated to the Mediterranean Basin.
The first is the cooperation programme for the Mediterranean Basin. With the new generation of European funds for 2007-2013, the European Union has decided to resolutely develop cooperation actions between the north and south shores of the Mediterranean. To this end, the European Union has established the Mediterranean Sea Basin ENPI programme.
What territories exactly does this programme apply to? What projects could be co-financed, given that we know that the cooperation programme finances 80% of the total cost of the cooperation programmes in which partner programmes representing at least three eligible countries in a very wide range of fields participate?
The second part of the ENPI cross-border programme for Italy and Tunisia has a total allocation for 2007-2013 of EUR 25 191 million. The eligible regions are in Italy and Tunisia. The management authority is the region of Sicily, with Palermo.
The objective of the cross-border cooperation programme for Italy and Tunisia is to encourage economic, institutional and cultural integration of the Tunisian and Sicilian regions through a process of joint sustainable development in the context of cross-border cooperation.
The programme has three priorities. The first is regional development and regional integration. The second is to encourage sustainable development, through the management of agricultural and fisheries resources, to protect and enhance natural and cultural heritage and to encourage the development of renewable energy sources. My question is as follows: what measures have been put in place to monitor the trade in coral, a fisheries resource that is endangered and the subject of illegal trafficking?
The third priority is cultural and scientific cooperation, and support for networks, by strengthening cooperation at association level, training and exchanges between young people and students. My question is as follows: how, beyond the objective of funding, do we ensure that this programme of human exchanges takes place given the obstacles associated with the implementation of the Return Directive by European countries and the management of Schengen visas?
After the experience of the past few years one thing is clear - cross-border cooperation within the context of the neighbourhood policy does not work. It has not been a success. Beyond a doubt, we must clarify the responsibilities of individual administrative institutions dealing with regional development, the neighbourhood policy and cross-border cooperation. Beyond a doubt, we must do something with our procedures as they are currently frightening off the regions, both European and neighbouring regions, from cooperation with the Directorate-General for External Relations. We must bring these institutions closer together.
There is also another problem. Apart from these procedural changes which are necessary, we must also do something about creating greater political transparency within the neighbourhood policy. We can clearly see that Morocco is not particularly overjoyed that it must function within the same political and financial framework as the countries of Eastern Europe. We can clearly see that Russia on the one hand wants neighbourhood privileges, but on the other treats its neighbours as European imperialists. Anyway, we certainly encourage her by constantly offering her an extremely privileged status, for example within the framework of the Partnership for Modernisation.
Therefore we have two problems to solve: firstly, procedural changes, secondly, political changes, so everyone will know what the idea of neighbourhood is based on. Is this a substitute for membership? Is this a step towards membership, or is it quite the opposite, a step towards weakening political relations between Europe and its neighbouring countries?
Mr President, the evaluation of the implementation of the European neighbourhood policy is not surprising. The evaluation is quite positive in view of the concerns of those who are currently governing Europe. Everything is fine. Trade is developing, so the most important thing is being preserved.
Granted, this evaluation reveals some regrets from a social point of view and from the point of view of democracy and human rights, but only to say that the insufficiencies in this area hold back economic development and - I quote the evaluation by the Commission itself - that it is admitted that social cohesion creates a better climate for business.
I am sure that no-one here is shocked by this way of tackling the problems. I personally think that this reveals a great deal about the European integration that the European Union is seeking to impose on its close neighbours, this Europe of double standards in which our fellow citizens are finding it increasingly difficult to recognise themselves and which they are increasingly giving up on at each election, when they do not take refuge in voting for extremists.
Yes, the evaluation of the neighbourhood and partnership policy is at least mitigated once we look at how these policies have resulted in improvements for the populations concerned. The glass is not half empty or half full, Commissioner. The scales are tipped to the wrong side.
What real progress has been made in terms of democracy and human rights? Go and talk to the people who live in these areas and are fighting for democracy in these countries and are even risking their lives.
What progress has been made in Tunisia in this area? How can we envisage a stronger partnership with countries that openly ride roughshod over democracy and human rights?
The same goes for Israel. Why does the European Union not take advantage of this special relationship, this partnership, to use all its clout to make Israel respect its international commitments and put an end to its occupation of the Palestinian territories? This has gone on for 45 years. The European Union must make its voice heard.
Why does it not do the same thing with Morocco to resolve the issue of the Western Sahara? Also, how does the Commission dare to envisage a stronger partnership with Libya? I think I know the answer. It is so that they can play their role as the guardian of Europe. The fate of those who are sent back there is of little concern to them.
It will soon be 10 October, Commissioner. 10 October is the European Day Against the Death Penalty. I would like to make a symbolic statement here today: when will the European Union stop sending men, women and even children back to these countries, including those that still use the death penalty? When will it demand that these countries at least ratify the 1951 Refugee Convention? When will it demand that these countries have a moratorium on the death penalty?
Economic relations with these countries are important, but they are just as important for them as they are for us. They must serve the people and not their corrupt governments. What image are we projecting of Europe when we constantly prioritise Europe's economic and security interests over the concept of democracy and human rights?
If the European Union does not have a change of heart in this area we should not be surprised if the universality of human rights is increasingly considered as a form of neo-colonialism, like the desire to impose a so-called Western model. We need a better image for Europe. The neighbourhood policy could be a tool for achieving this. This is not the case, which is something that I deeply regret.
on behalf of the EFD Group. - Mr President, what is the Commissioner thinking about? Has the Commission been asleep for the last two years? Here we are, at a time of economic stringency, despite what Mr Van Rompuy said this week. There are millions out of work, some newer Member States have still not got the promised financial package, and Germany has a billion-euro bill round its neck to underwrite the Greek economy.
In Britain, my government is raising taxes, freezing public sector pay and pensions and cutting back on welfare while finding GBP 45 million every day for this place. And now you want to spend EUR 1.1 billion of hard pressed European taxpayers' money on a programme to help partner countries along the EU borders.
Is that what you mean by more Europe - or is it an attempt to draw these countries into the EU? It sounds like empire-building to me. After all, José Barroso himself called this an empire. We are told that the EU is to prevent further wars in Europe, but if you look at the record you will find that such wars were due to the empire-builders. Now you are doing it all over again. Do you never learn?
(DE) Mr President, in my opinion, if doubts are now starting to be expressed more or less openly in many Balkan countries about their own accession perspective, it serves to demonstrate the weaknesses of the European neighbourhood policy, as the countries of the Western Balkans that have a European perspective and those countries with which accession negotiations are already underway are not, of course, included in this neighbourhood policy. The course of the accession negotiations is, naturally, heavily dependent on fulfilment of the accession criteria, as we know. This is crucial, in particular when we consider the rushed enlargement involving Bulgaria and Romania.
However, peace on Europe's doorstep is, without doubt, more important for the EU than peace in far off Afghanistan. In my view, therefore, we ought once again to focus our own efforts on unresolved conflicts in Europe involving our neighbours and at our borders.
In addition to peace efforts in the Balkans, an improvement in relations with Russia is also important. This is another country that has not been included in the European neighbourhood strategy, although it is an important strategic partner for Europe, not only in terms of energy supply. We need to work on our relations with Russia now, before the next gas dispute or the competition between Nabucco and South Stream has a chance, in the worst case scenario, to lead to a deepening of divisions. Our dependency on Russian gas will remain for a long time yet. Nabucco and supplies from other countries will probably only be able to replace one dependency with other ones. That, in my opinion, would be a bad thing.
Under no circumstances must neighbourhood policy, with the creation of free trade zones as preparation for adoption of the aquis, degenerate into an automatic preparation for accession. That is why, in my view, we ought at last to put a stop to the accession negotiations with Turkey, which is not a European country and the Islamicisation of which will probably progress further following the most recent constitutional reform.
(DE) Mr President, Commissioner, ladies and gentlemen, this subject is a classic example of where regional policy and foreign policy coincide. In this regard, we need to show the necessary flexibility to enable us to implement regional policy - including with the experience of regional policy that we have within the European Union - but at the same time also to combine this with foreign policy ideas. This is not an aggressive act against anyone or a question of zones in which we want supremacy, but it is a classic example of an area where we can develop a strategy in which we recognise that border regions have always been zones of conflict, including within the European Union.
If we succeed in successfully tackling border regions so as to eliminate minority conflicts and social and economic divides and hence make the transitions smoother, it would bring about an enormous degree of stabilisation from a wider foreign policy perspective. If, as the European Union, we also achieve closer relations with these countries then this seems to me to be important.
Commissioner, I believe that with a lot of what we need to develop - namely to also incorporate neighbourhood policy better into a strategic concept and not get bogged down in technical details, and I have the impression that this is the aim of your work - the different opportunities we have to make progress here can be combined in one specific approach. I would therefore like to invite you to also view this in a wider context as a strategic concept and perhaps also to take it into account in your team. You will have our cooperation.
Implementation of the administrative flexibility that is needed for this - as what applies to one country does not have to apply to the next one, and if we have Russia on board in this, we will perhaps have to have a flexible solution here, too, that cannot be found using a catch-all method - is difficult for any administration. However, you can count on the fact that we are prepared to do this. If you bring us your assessment of this matter that is scheduled for the end of the year, we will happily add our insights in a hearing or by other means, to enable us to develop a common strategic concept for the Union for the benefit of the citizens on both sides of the borders.
(HU) Commissioner Füle, I agree with my fellow Members, like Mr Brok who spoke before me, who say that cross-border cooperation has considerable potential. I was a member of the national Parliament from a constituency on the Hungarian-Serbian border for almost 15 years, or, to be exact, my work brought me close to this area. I know first-hand that cross-border cooperation has a great deal of potential. There is a basic contradiction, namely that despite Hungary's EU membership, regional cooperation within the European Union provides very little opportunity for cooperation between Hungary and Vojvodina, this particular province of Serbia. There is a fundamental contradiction, Commissioner Füle, which has been discussed today: states such as Serbia, which would like to accede to the European Union, can no longer be part of this framework, while on the other hand, it is extremely important for us to bring the Western Balkans closer, to cooperate with Western Balkan countries, to facilitate cooperation between Romania and its Western Balkan neighbours and between Hungary and its Western Balkan neighbour, Serbia. Therefore there is a priority problem here, and I fully agree with Mr Brok that the strategy of the entire policy should be reviewed. As a Czech, you are very familiar with the central part of Europe, the Balkans and Eastern Europe, our eastern neighbours. This has a great deal of potential. This is very important for the issue of ethnic minorities, as Mr Brok pointed out. Cross-border cooperation is not only necessary because it is the only way to solve certain environmental pollution issues, and this applies to the Baltic states, the countries along the Danube and the Black Sea region. It is also important to interethnic relationships, for instance where ethnic minorities living in a different country are concerned. In the case of Hungary, this involves for instance the relationship of the 180 000 Hungarians living in Ukraine and Hungary, or the relationship between the Ukrainians living in Hungary and Ukraine. The same applies in the case of Vojvodina and the Serbs. Regional cooperation has a significant potential to stabilise the region, but we are not exploiting this opportunity yet. I would like to ask Mr Füle, and I have complete confidence in him, to review the earlier concept in this respect, and I trust we will have a much broader neighbourhood policy in the future, which will better promote the interests of the European Union.
- (FI) Mr President, Commissioner, crossborder cooperation programmes are and will be absolutely crucial to improved and closer cooperation in the EU border regions. Administering these programmes under the heading of external relations, however, has proven problematic, and the special features of crossborder cooperation are not always taken into account. It is probably worth considering whether their administration might, in the context of future financial frameworks, be transferred, for example, to the Commission's Directorate General for Regional Policy, applying, say, the very effective programme principles of the European Parliament's Committee on Regional Development.
Russia is visible in these ENPI programmes as an equal partner. At the moment Russia is, as far as I know, the only country which is not a member of the Development Assistance Committee, whose programmes are still being managed by DG EuropeAid. The question is: does it have sufficient experience of European regional cooperation?
- (PL) The European Neighbourhood and Partnership Instrument, including its cross-border cooperation programme, is a very important Community initiative combining features of international and inter-regional cooperation. It deserves our continued support as it allows regions situated near the outermost borders of the European Union to draw closer. A prerequisite for this, however, is that the instrument's procedures are streamlined, and that clear, intelligible rules for its functioning are set out.
It is a good thing that the majority of resources provided within the framework of the instrument are earmarked for cooperation with countries within Europe, that is, Ukraine and Belarus. In this context, we should exert further pressure on the Belarus authorities so that they finally take note of the citizens who are calling for pluralism and democracy. Positive signals from the regime concerning a readiness to implement reforms would allow the full exploitation of the EUR 228 million provided within the framework of the agreement, and would also permit Belarus to participate fully in all aspects of cooperation within the framework of the Eastern Partnership. However, should Mr Lukashenko's regime not be ready for cooperation, we should consider the transfer of these resources to regional cooperation with Ukraine.
(HU) Mr President, Commissioner, the Commissioner said that fundamental national interests prevent the development of desirable cooperation with certain countries. I accept that there may be such interests, but I believe that governments in favour of confrontation rather than cooperation have misinterpreted their fundamental national interests. This interpretation of the state's role clearly contradicts the interests of citizens living on both sides of the borders, who are certainly in favour of cooperation.
We can recall Jean Monnet's frequently cited saying, that we build a union between people, not states. This is the direction we must follow. Moreover, the situation is further complicated by the fact that there are relatively large numbers of European citizens living beyond our borders, that is, beyond the external borders of the European Union, such as in Moldova. There is no doubt that cooperation between Romania and Moldova is vital and will also improve the relationship between the two countries.
Commissioner, I am not convinced that only these misinterpreted government and political factors prevent the perfect and harmonised use of this measure. I believe the administrative side should also be reviewed in depth and progress should be made in this area, as well. We are looking forward to this review by the Commission, and it will be particularly important to see the effectiveness of the programme. We are spending European citizens' money, and we can only spend it with a clear conscience if programmes are effective and bring results. This is a very important issue. Where cross-border cooperation is concerned, the message we are sending to those living beyond our borders is not that we want to integrate them into an empire. In fact, our message is that we belong together in one way or another, and that the border between us is not some kind of impassable Great Wall of China, and that their lives can also benefit from mutual cooperation.
Evidently, we have never fixed the external borders of the European Union, which means that in theory the door is open. Obviously, it is not open to the entire world, but in this case we are talking only about specific cases, people and families interconnected by history. Borders shifted a great deal in the 20th century. There is a village on Slovakia's border with Ukraine which is cut in half, because that is where the border was drawn by Stalin's infantry troops. With such a difficult historical heritage, it is crucial for this programme of the European Union to promote citizens' interests effectively and deliver results.
(SV) Mr President, as mentioned earlier in this debate, Russia chose not to take part in the cooperation in the context of the European neighbourhood policy, presumably because it feels that it was not treated in a sufficiently respectful manner. Instead, we have developed this strategic partnership, which unfortunately is not working in quite the way that it ought to. Mr Füle mentioned earlier that he did not intend to cut back on the Baltic Sea Programme, and I assume that this is a direct consequence of our failure to get projects with Russia off the ground. This is extremely worrying.
Cooperating with Russia is not easy - coming from Finland I am well aware of that. It is possible, however, if we approach Russia in the right way, in other words with respect, and if we realise that Russian culture is a little different from ours. I would venture to suggest that there is scope for improvement in the Commission's knowledge of and attitude towards Russia. It is absolutely essential that we get cooperation with Russia off the ground. We only need to look at the Baltic Sea Strategy, where the position adopted by Russia is absolutely crucial in various ways. I look forward to some good initiatives from the Commission in this regard.
- (PL) Until now, the Eastern Partnership has been the first and only foreign-policy initiative from my country, Poland, which has been accepted by Brussels and the whole European Community. Its real political sense lies in attracting six post-Soviet states to the Union. In documents establishing the programme this is not mentioned, but it is well known that that is what it is about.
The plan has come at the right time. Two crises, first of all the Georgian crisis, then the gas crisis between Russia and Ukraine, clearly showed the EU leaders that it was worth taking an interest in that part of Europe to the east of the Union. In December, the Commission allocated EUR 600 million for that aim. Today, however, enthusiasm is waning and even in this Chamber there are questions being asked regarding the point of the Eastern Partnership. The German Socialist representative has stated that since the Germans are providing billions of euros for Greece, it makes no sense to have a programme of support for the post-Soviet states. This is as if we were to ask whether we should put on shoes or socks. It is a false alternative - we need both.
Europe is not only a business, an exchange of capital or inter-sectoral flows. It also stands for a love of freedom. Europe owes the post-Soviet countries, which remained behind the Iron Curtain for 50 years, a path forward to freedom and civilisation, and the development of the Eastern Partnership programme should achieve this. Therefore, seeing that difficulties and concrete doubts are emerging concerning a lack of procedural flexibility and problems implementing specific projects, we should seriously consider a revision of the instrument, so that the beautiful words written on paper will be reflected in real action, because it really is worth taking such action.
(DE) Thank you for your generosity, Mr President. Someone once said that borders are wounds that have been created by history. Nevertheless, borders are necessary. Everything has limits, and naturally the European Union must have limits, too. I was a leading advocate of enlargement, and I still am. South-Eastern Europe must be integrated into the European Union as quickly as possible. However, we must at some point put an end to this. We must shape the borders that are necessary in as tolerable and constructive a way as possible. Borders must not be abrupt and they must not divide people. They can instead connect people if they are structured in a graduated and sensible way. That is the task of neighbourhood policy, as I understand it, both in the Mediterranean and to the east.
However, I am very pleased that, since the Prague summit - which was one success of the Czech Presidency, which was otherwise very turbulent - a real distinction has been made between the policy relating to the Mediterranean and that relating to our eastern neighbours. This is an old request that we here in Parliament, and I, too, have repeatedly made. We believe that this is a step in the right direction, as different issues need to be dealt with in different ways.
Therefore, these three different forms of cooperation - cooperation with Russia, preferential cooperation with our eastern neighbours and special cooperation in the Mediterranean region - should be treated as separate instruments with one and the same objective. If the question were to be raised as to who should take care of these instruments, the answer is that the Commission and Parliament should take care of them, in other words the real Community institutions, and in particular Commissioner Füle, who, in my opinion, does an excellent job in this regard.
Mr President, as the former rapporteur for the ENP in the last Parliament, I would say to Commissioner Füle that I remain sceptical as to whether one can really combine Morocco and Moldova under one policy umbrella. To an extent, the Eastern Partnership developments and the Euromed/Barcelona Process reflect my concerns.
Of course, I still hope that one day Ukraine, Moldova and a democratic Belarus might join the European Union. Nevertheless, I do agree that more cross-border ENPI funding needs to made affordable to solve questions such as the frozen conflicts from Transnistria to Nagorno-Karabakh, which is a region that particularly concerns me and which has never had any funding from the Commission. There is a real risk at the moment of an escalation of tensions, or even of hostilities breaking out again between Armenia and Azerbaijan over Nagorno-Karabakh, particularly as Azerbaijan is now flush with petrodollars.
In the southern dimension, solving the Western Sahara question and fighting religious fundamentalism, particularly in secular countries like Egypt and Tunisia, could also be an area where cross-border cooperation could become a priority. Sadly, for most of the countries of the European neighbourhood policy, it is all about bilateral EU relations with Brussels, with little or no interest really in regional integration amongst themselves or in cross-border cooperation.
- (SK) Good neighbourly relations form the basis of the decent coexistence of nations. Financial resources invested in improving relations between nations and neighbouring states result in improved co-existence, calm and peace in the regions, and - when put to good use - economic growth as well, stimulated by greater trust in neighbourly relations and greater cooperation on common projects.
The forms of support for cross-border cooperation or the European Neighbourhood and Partnership Instrument must be flexible, in order to reflect European policy for the given area or region. It is important from the perspective of application to simplify as far as possible the process of preparing and implementing individual projects, and for us to be able to evaluate operationally the actual benefits from the use of the resources expended at any stage. We certainly cannot force onto a universal template a wide range of different projects from the Baltic Sea to the Mediterranean, so the system must be capable of a certain openness to the specific needs of concrete forms of cooperation in a given region.
Following the correct evaluation of experience to date, let us not be afraid, therefore, of also going on to modernise or improve existing mechanisms. We will all support you in this matter, Commissioner.
(RO) I would like to take this opportunity to mention the 2007-2013 Joint Operational Programme Romania-Ukraine-Republic of Moldova. Funding for this programme is provided by the EU via the European Neighbourhood and Partnership Instrument. Three projects submitted by Chişinău Municipal Council involving public lighting, the use of renewable energy resources and eco-remediation have passed the first stage in the selection process only after a year, which highlights a problem with excessive red tape.
Although progress has been made, additional measures need to be taken. I think what is required is to simplify the procedures for accessing European funds, extend the areas where the cross-border cooperation programme is applicable and restrict the time limits for considering projects. I therefore believe that, in future, the application of the European Neighbourhood and Partnership Instrument in the area of cross-border cooperation must be based on principles of efficiency and consistency.
- (PL) Commissioner, I believe that expanding the Union eastwards, for which I know you have an excellent sense and understanding, is one of the most important obligations on the part of the European Union. This is because it is linked not only with our moral obligation but also with our political interest, and because expanding the sphere of political stability, economic stability and political transparency eastwards is in our best interests, I mean in the interests of those who are already members of the European Union.
In fact, expanding the European Union to include countries such as a democratic Belarus, Ukraine and Moldova, as has already been discussed here, but also Georgia and other countries of the post-Soviet sphere is in the best interests of the whole European Union and in the best interests of those countries who are currently outside the European Union. I believe that all political parties in this Parliament will support you in ensuring integration is carried out as quickly as possible and as effectively as possible.
(NL) Mr President, Commissioner, at the last change of government in Kiev, Ukraine, I noticed and closely observed an increasing reinforcement of the Russian and Ukrainian secret services, and even some interconnection.
Ukraine is situated between the European Union and Russia. Historically, the strong Russian influences in Ukraine are of course obvious, but noting such a development I wonder - and this is also my question to you - to what extent the European neighbourhood policy is perhaps running up against a major problem in the form of this reinforcement of Russian influence in Kiev and Ukraine. This applies in particular to the more pro-Western forces in Ukraine.
(RO) Cross-border cooperation is one of the most important means of creating a united, extended Europe, without any division lines. An important role is also played in this by the Joint Operational Programme, the European Neighbourhood and Partnership Instrument and the 2007-2012 Cross-Border Cooperation Programme Romania-Ukraine-Moldova, which has more than EUR 126 million available.
As an EU Member State, Romania is helping to implement this programme in collaboration with two countries in the Eastern Partnership. This allows funding to be provided for concrete measures aimed at achieving the objectives of the European neighbourhood policy. The implementation of the programme, which is still a very difficult process, is facilitated by the entry into force this year of the local border traffic agreement between Romania and the Republic of Moldova. The same facilities could be established via a similar agreement between Romania and Ukraine.
In addition, the progress made in managing the eastern border is helping Romania prepare for its imminent accession to the Schengen area. Last but not least, the Danube Strategy currently being drafted by the EU may give new impetus to cross-border cooperation with the Republic of Moldova and Ukraine. This is an example of how regional policy and foreign policy can complement each other perfectly and always yield positive results.
Mr President, if you really want to know what somebody is up to, you must listen to him telling you what he is not intending to do.
The European Union's description of its neighbourhood policy sounds like an old man of questionable character armed with a bag of sweets explaining how innocent his motives are. The European Neighbourhood policy is not about membership of the European Union, it says. However, we do have some sweets in the form of action plans on economic and social cooperation and development, which contribute to sustainable growth in partner countries.
It must be emphasised that the European Union's motives are beyond reproach, as innocent as those of the old man of questionable character. It does not want to take possession of neighbouring states for improper purposes; it just wants to talk about shared values. There is a name for this in English law: it is called 'grooming'.
I have some advice for neighbouring countries: do not talk to strangers bearing sweets. Keep the virtue of your sovereignty and avoid being suborned into betraying your country, even by people with the purest of motives.
- (PL) To begin, I would like to thank the Commissioner for his factual presentation and to express my conviction that not only the analysis prepared by the Commission setting out the experience gained between 2007 and 2009 but also today's discussion will contribute to the improved implementation of the strategic aims of cross-border cooperation within the framework of the European Neighbourhood and Partnership Instrument. I will not touch on procedural changes and why it is vital to simplify them, as at least three previous speakers have already spoken on the issue. However, taking into consideration the fact that a significant factor for the correct exploitation of European resources is the creation of an appropriate administrative capability, at a regional as well as at a local level, I would like to ask how the Commission is planning to support cooperation of regional and local independent governing bodies in the European Union with their partners within the framework of the European Instrument, and particularly with Eastern Partnership countries.
Secondly, as the aims of cross-border cooperation as presented by the Commission are long-term aims, I would like to ask how this programme could help increase young people's mobility. This is, as we know, one of the priorities of the draft budget for the coming years, and is an effective way of strengthening cooperation between the European Union and these neighbouring countries.
(RO) The European Parliament has constantly campaigned for an increase in the financial package for the European Neighbourhood and Partnership Instrument. However, there are obstacles impeding its implementation due to complicated procedures and a lack of flexibility in the regulations for applying the European Neighbourhood and Partnership Instrument, which prevent requests for proposals being made. I call on the Commission to provide comprehensive assistance to those countries which have been unable to absorb the budget allocated via this instrument and to repeat this month's initiative.
It is also absolutely imperative that budget resources earmarked for this instrument and not yet used are transferred to another border cooperation programme. Obviously, double funding will need to be avoided via the cross-border cooperation programmes and other programmes relating to the European Neighbourhood and Partnership Instrument.
I would like to end by thanking the Commissioner for the efforts he is making in the EU's relations with the Republic of Moldova.
(DE) Mr President, Commissioner, I am sure that we would agree that, on account of its size and significance, Ukraine is the most important country in the area covered by our neighbourhood policy, and I am really dismayed to see the developments in the domestic political situation there in recent months - it is indeed a backwards step, a re-Sovietisation at an astonishing rate. Last week, when Mr Yanukovych was in Brussels, the considerable concern that we really ought to express with regard to developments there was not, at any rate, reflected in the public statements as far as I could see.
It is a question of local election laws that are being manipulated in such a way that political plurality is no longer ensured. Parties registering under the new law are not granted authorisation. The secret service is taking on its old, abominable roles. I am really very concerned, and I believe that the verbal statements made in relation to Europe by the current government there really are just words and do not reflect reality. What do you intend to do in order to make a clear statement to Ukraine?
(Applause)
Member of the Commission. - Mr President, honourable Members, this is not the first time I have addressed you, but for the first time I have received many questions which actually go beyond the framework of the original question. I welcome that and hope that I will be able to explain.
Coming back to the original questions with which we started our discussions, I absolutely agree with those who consider cross-border cooperation to be a way of melting down borders as much as possible, particularly when we are talking people-to-people contacts. The time of the walls belongs to the past and the cross-border cooperation programmes make a significant contribution to that fact.
Let me start with the timing of various steps. I already mentioned in my statement that the Commission is now in the process of undertaking a mid-term review of CBC; that will be ready in December 2010. As regards the ENPI Regulation, that was reviewed in its mid-term review in 2009. All the financial allocations will, then, be clarified by the end of this year and we will table legislative proposals on the so-called ENPI II by the end of next year, though that is already looking into the future, beyond 2013.
On the issue related to this - and this is where we are, concerning the funds and Russia - I can say that everything is on time, taking into account the difficulties I have mentioned. Everything is on time concerning the EU funds. There are some small delays in adding the Russian money due to some technical issues on their side, but that should be clarified soon.
Mr Brok is absolutely right concerning how EU regional policy and territorial cooperation on EU external borders should be combined; I could not have put it better myself. Our instruments aim at making this cooperation as easy as possible, bringing together regions in the EU Member States and in our partner countries. Here I strongly believe that our discussion today should not be seen in isolation but as, hopefully, creating a momentum for closer interaction with many of you. I have heard from many representatives with wide experience in this area, so I shall be ready to use all the communications channels we have at our disposal - while also being creative to add some other informal channels - so as to make as much use as possible of that experience, because it is important that we pass the reality check on this particular issue of CBC.
However, it is important that we also pass a reality check on neighbourhood policy, and I welcome the fact that a number of you raised this issue. You know that in conjunction with the High Representative and Vice-President of the Commission, Cathy Ashton, we have indeed initiated a review process of our neighbourhood policy. The last neighbourhood package, which we presented in the spring, assessed not just last year's achievements but the achievements of all five years.
With Cathy Ashton, we thought this to be an excellent basis from which to consider a number of questions: Is our policy right? Are we going in the right directions? Do our partners feel they have ownership of this policy? Have we got our instruments right? Do we have the necessary resources? And including the questions: Are we still talking about neighbourhood policy in terms of instruments and defining the goal of neighbourhood policy as ensuring peace, stability and prosperity on the borders of the European Union?
Should we not also be starting, at least, to discuss the questions: Is there an end game for this policy? Is there a goal we could define? Is there something which would make it more attractive for our partners to work and cooperate with us? These are the questions we have started to address with the Member States, with our partner countries, think-tanks and civil society organisations, but also, of course, with you. We are now working with the Chair of the Committee on Foreign Affairs to find suitable dates and times. Once again, on this particular issue I am looking to be creative about informal contacts with you, because this is a very important issue and I hope very much that by presenting a new neighbourhood package in the spring of next year we will be ready to share with our partners and the rest of the world the results of this review policy.
The review policy will not focus solely on the three pillars as we know them today: political association, economic integration and the mobility issue. We will also focus most definitely on how our values are to be reflected in this new policy, on how we can make our argument about human rights and fundamental freedoms stronger - not only in certain parts of our neighbourhood but across the board. In addition, we have some concrete issues to discuss with countries such as Ukraine and Tunisia, and with some others. But this is engagement, which will bring us to the negotiating table, and it is our assistance and our insistence on these roles which will help those countries reach a suitable level.
Turning to a specific question on Russia and Ukraine from the honourable Member Mr Belder, I just would like to add that I hope very much that our cooperation with partners, and specifically with Ukraine, will not be based on competition with any third country and that there will not be a zero-sum game approach but a win-win situation improving the situation in the region as a whole.
I am sure that I have not been able to address all your questions but I will look at them in the course of the CBC policy review, and I will also find a way to answer them in writing because I feel they are important and that we should address them again in the framework of this review process.
Let me give one more specific answer, concerning the idea of moving these programmes from DG RELEX to DG REGIO. I do not think that this will solve the challenges I mentioned at the beginning. On the contrary, it would mean the foreign policy issue - which does exist - would be ignored, and I am sure that we have a lot of will within the current framework to find a way of making the programmes work better.
So now, let me thank you very much for the discussion on this particular issue. Thank you very much for a number of good ideas which we will also tackle with you when we go through this neighbourhood policy review process.
- The debate is closed.
Written Statements (Rule 149)
Cross-border cooperation is essential for our neighbouring countries. How is it possible to have a prosperous and sustainable economy if the borders are closed? It provides better border security and intelligent management of migratory flows. However, some of our neighbouring regions, such as the Maghreb, do not know how to work together. In the majority of cases where cross-border cooperation among our neighbours is at a standstill there is an unfinished conflict with a long history behind it. It is obviously crucial that we give our neighbours the resources to cooperate. However, in order for the budgets allocated to be really useful, we need the European Union, in other words, you, Mr Füle, and especially Baroness Ashton, to be present on the political stage. It needs to be in a position to have an influence, be heard and be respected. Otherwise the Union for the Mediterranean is doomed to failure. In addition, the European Neighbourhood and Partnership Instrument creates a multitude of documents and suffers as a result of its complexity or even opacity. Parliament has almost no right to see the strategy documents and national indicative programmes. We must be consulted more often and be better informed, and the procedure must be simplified.